Citation Nr: 1722003	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a May 2016 videoconference hearing.  A transcript of the hearing has been associated with the record. 

This case was previously before the Board in September 2016 when it was remanded for further action by the RO, to include obtaining a VA psychiatric examination.  The requested development has been completed and associated with the record. The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by symptoms which most closely equate to occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the July 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With respect to the Veteran's TDIU claim, required notice was provided in a letter dated November 2010, followed by readjudication.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports have been obtained and considered.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal. Hence, no further notice or assistance is required with respect to the issue decided herein and the Board will proceed with its adjudication.

II.  PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

The Veteran asserts that his service-connected PTSD is more severe than the 50 percent disability rating currently assigned.  On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD does not warrant a rating higher than 50 percent.  

In an October 2009 VA examination, the Veteran pointed to two particular events that caused his symptoms of PTSD to worsen.  First, the Veteran was diagnosed with prostate cancer in 2008, the life-threatening aspect of which caused him to recall his concerns about being maimed or killed in combat in Vietnam.  Second, Hurricane Rita struck the Veteran's hometown in September 2005 and reminded him of his experiences in Vietnam.  He stated that he sleeps poorly at night and awakens several times per night to do security checks of his home and that he sleeps with a pistol nearby.  The Veteran reported he became less social while in Vietnam and kept his distance from others.  He reported that he had been married for twenty-four years and that his wife was his main friend and that he had two grown sons.

With respect to his employment, the Veteran reported that he retired in May 2008 after serving as the city manager.  He stated that though he had to deal with large numbers of people in his job as city manager, he kept them at arm's length.  He was successful in his work and had no significant vocational impairment.  Furthermore, the Veteran completed college and went on to earn a master's degree.  

The examiner opined that the Veteran experienced significant distress related to his experiences in Vietnam and that he met all of the DSM-IV criteria for a PTSD diagnosis.  A GAF score of 55 was assigned for the PTSD symptoms.  Due, in part, to the October 2009 VA examination, the Veteran was assigned a 50 percent rating for PTSD.  

During a December 2010 VA examination, the Veteran reported that his symptoms were currently moderate to severe and included feeling on edge, irritability, suspiciousness and hypervigilant.  The examiner noted that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

In addition to restating that the Veteran retired as a city manager in May 2008, the examiner noted that in the Veteran's eleven-year tenure as a city manager, he got along well with his supervisors and coworkers.  

With respect to the Veteran's mental status, the examiner noted that the Veteran was alert, very talkative and expressive.  His mood was anxious.  The examiner also noted that the Veteran was suspicious and had obsessive compulsive rituals like checking doors and locks, but that those were not severe enough to interfere with his routine activities.  The Veteran did not have any delusions, hallucinations, suicidal or homicidal ideations but was behaviorally unpredictable and affectively labile.  He was assigned a GAF score of 60.  

In a November 2012 VA mental health note, the Veteran reported finding himself more frustrated, stressed, and angry as a result of familial stressors which, in turn, increased his PTSD symptoms.  He also reported crying and becoming irritated easily.  The examiner noted that, though the Veteran was appropriately dressed, oriented and alert, his speech was more rapid than usual and his affect was anxious and depressed.  

In a January 2013 mental health note, the Veteran reported he was still dealing with familial stressors but that none of his PTSD symptoms were exacerbated by the advanced stress in his life.  In a February 2013 mental health note, the Veteran reported feeling depressed and that his feelings of depression were increasing his PTSD symptoms.  He did not report any suicidal or homicidal ideations, his speech was normal, and his affect was stable and appropriate with full range.  A second February 2013 mental health note noted that the Veteran's speech was better paced and that the Veteran was less anxious.  

The Veteran underwent a subsequent VA examination in June 2013.  In addition to PTSD, the examiner also diagnosed the Veteran with a depressive disorder.  The examiner noted that the Veteran's symptoms of PTSD included persistent re-experiencing of trauma, avoidance of stimuli associated with the trauma and increased arousal as well as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that the Veteran was experiencing occupational and social impairment with reduced reliability and productivity.  The Veteran was assigned a GAF score of 55.  

During his May 2016 Board hearing, the Veteran testified that he felt that the severity of his PTSD had increased since the June 2013 examination.  He described his symptoms as irritability, easy to anger, and hyper awareness of potential danger.  He stated that he "obsessively" checks at night to make sure his doors are locked.  He also testified that he does not have many close relationships other than those with fellow veterans, and that his ability to socialize with other people is "very, very limited." 

Following the September 2016 Board remand, the Veteran underwent a VA examination in November 2016.  

With respect to the Veteran's behavior, the examiner noted that the Veteran was appropriately groomed; his mood was normal and appropriate; his affect was normal; his speech was spontaneous with normal tone, volume, rate and rhythm; his abstraction abilities were present, insight and judgment were good; and his long-term, short-term and immediate-recall memory appeared to be intact.  Occupationally, the examiner did not note any occupational or social impairment resulting from the Veteran's PTSD.  

Based on the foregoing, the Board finds that the medical and lay evidence indicates that the Veteran does currently have PTSD; however, during the period under consideration, the Veteran is not entitled to a disability rating in excess of 50 percent for his PTSD.  In this regard, the Board notes that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In this case, the Board finds that the evidence indicates occupational and social impairment with reduced reliability and productivity.  While the Board acknowledges that during the period under consideration, the competent and probative medical and lay evidence documents the Veteran's difficulty establishing and maintaining effective social relationships, and in which is a criteria in the 70 percent category, the symptom cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  

The evidence of record is absent suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting).  

Conversely, the evidence of record indicates that the Veteran did not endorse panic attacks or depression to the extent that he was unable to function independently, appropriately and effectively.  The Veteran was appropriately dressed and oriented for his VA examinations and, with the exception of the instances noted above, his speech was normal.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  In this regard, the Veteran has reported that he is close with his wife, sons, and other dog handlers.  Furthermore, before the Veteran retired in May 2008, he got along well with his supervisors and coworkers, even if only at "arm's length."  The record therefore indicates that the Veteran is able to maintain a few effective relationships.  

With respect to his employment, although the Veteran reportedly retired in May 2008, and kept people at arm's length, he was successful in his work and had no significant vocational impairment.  

Considering all the medical and lay evidence, the Board finds that the evidence indicates that the overall impact of the disability is commensurate with the level of functional impairment contemplated by the 50 percent rating.

The Board concludes that the evidence of record does not show that the Veteran's overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 at any time during the period under consideration.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra.  

Extraschedular Ratings

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court set forth a three-part test for determining whether a claimant is entitled to an extraschedular rating under § 3.321: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  

The Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule as set forth above.  To the extent that any of the Veteran's symptoms are not contemplated by the diagnostic code applied, the medical evidence does not demonstrate any resultant marked interference with employment or frequent periods of hospitalization.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.  

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's claim for a TDIU was raised in an October 2010 Application for Increased Compensation Based on Unemployability.  In this case, the Board notes that the ratings for the Veteran's service-connected disabilities meet the schedular criteria for TDIU consideration.  Thus, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran stated during the October 2009 VA examination for PTSD that in his job, he had to deal with large groups of people and that he was skillful at doing so, though he kept people at arm's length.  Furthermore, as stated above, the Veteran's interactions with fellow veterans indicate that he is able to maintain some effective relationships.  

In the December 2010 VA examination, the examiner stated that the Veteran is "able to perform physical and sedentary activities of employment," specifically noting that the Veteran had no difficulty understanding simple or complex commands.  

In the Veteran's October 2010 VA Form 21-8940 Application for Increased Compensation Based on Unemployability, he stated that he left his most recent employment in May 2008 because of his PTSD.  In addition to four years of college, the Veteran also has a Master of Public Administration degree.  

At the September 2016 hearing, the Veteran testified that his peripheral neuropathy has caused him some difficulty walking, especially over carpeting or uneven surfaces.  He also testified that he felt that his prostate cancer was a contributing factor to his unemployability in that it exacerbated his PTSD and caused some frequent leakage.  He also stated that mentally and physically, he cannot work because of his diabetes and difficulty walking.     

The Veteran underwent a series of VA examinations related to his various service-connected disabilities in November 2016.  First, the examiner found that the Veteran's service-connected prostate cancer impacted his ability to work only to the extent that the Veteran needed to be close to a bathroom.  With respect to the Veteran's peripheral neuropathy, the examiner noted, based on the Veteran's statements, that it would impact his ability to work.  Specifically, the Veteran stated that the neuropathic pain in his feet would reduce his work efficiency if employed.  The examiners did not find that the Veteran's service-connected diabetes mellitus, eye conditions, or PTSD had any impact on the Veteran's ability to work.  

When all the evidence is assembled, which includes all the evidence laid out above, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Veteran believes that his service-connected disabilities prevent him from working, the Board finds that the preponderance of the evidence weighs against this finding.  While there is some evidence the Veteran's employment activities would be limited by his service-connected disabilities, as noted on the November 2016 VA examinations, none of the medical evidence establishes that the Veteran is prevented from working as a result of his service-connected disabilities.  Here, the Veteran is capable of stating that he feels unable to work, but the question of the occupational and functional limitations caused by a service-connected disability involves medical questions that they need to be addressed in determining the legal question of the ability to maintain substantially gainful employment.   The Board finds that the Veteran's lay testimony is not competent as to these overall determinations, although again, his testimony is fully considered in the assessment of the medical and legal questions.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected prostate cancer, PTSD, diabetes mellitus, bilateral peripheral neuropathy and eye condition do not preclude him from securing and following a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied. 

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


